oct - internal_revenue_service national_office technical_advice_memorandum third party contact none index no control no tam-113921-98 district_director taxpayer's name taxpayer's address taxpayer's identification no years involved no conference held issue whether a self-unloading automobile truck body sold by the taxpayer is subject_to the retailers tax on truck bodies imposed by sec_4051 of the internal_revenue_code conclusion the self-unloading automobile truck body sold by the this technical_advice_memorandum revokes the technical taxpayer is subject_to the retailers tax on truck bodies imposed by sec_4051 advice memorandum issued to the taxpayer dated september tam from the date of its issuance 1998_1_irb_74 this technical_advice_memorandum is effective see dollar_figure of rev_proc facts the taxpayer is a farm equipment dealer that sells self- unloading automobile truck bodies at retail question have a full-length high-powered conveyor belt that runs along the length of the v-shaped body that is designed to support and unload the cargo the conveyor belt can be driven by either an electric motor or the truck's power take-off have a powered rear discharge door to assist in unloading cargo the models also the models in the bodies are designed to transport in excess of cargo and have sealed joints to accommodate a versatile load tons of ine district_director the sales literature states that the body has been designed to be versatile for hauling potatoes beets and small grains it emphasizes the bodies' ability to avoid damaging potatoes and otherwise bruising the load the taxpayer received a technical_advice_memorandum dated september materially the same as the above bodies were exempt under sec_4053 tam which held that bodies that were law and analysis sec_4051 a b imposes a tax on the first_retail_sale of automobile truck bodies sec_4053 provides that the tax imposed by sec_4051 shall not be imposed on any body primarily designed a b to process seed feed or fertilizer for use on farms to haul feed seed or fertilizer to and on farms c to spread feed seed or fertilizer on farms d to load or unload feed ox seed or fertilizer on farms e for any combination of the foregoing seed b now sec_4053 revrul_69_579 1969_2_cb_200 holds that certain automotive truck bodies equipped with heavy-duty unloading equipment and used primarily for hauling feed fertilizer to and on farms are exempt from the manufacturers tax under sec_4063 the elaborate and expensive unloading equipment built into the bodies and the modifications required to accommodate the unloading systems make it impractical to purchase the bodies for use other than in hauling seed the equipment included heavy duty unloading it on farms mechanical or pneumatic unloading equipment that formed an integral part of the bodies conveyors or augurs that unloaded from the top of the bodies the pneumatic system employed blowers and a hose and usually unloaded from the bottom and rear of the body the mechanical system employed the ruling states that or fertilizer to feed and or revrul_75_462 1975_2_cb_419 holds that a dump truck and designed for beets from the field to points on or off the farm and that may also be used to haul fertilizer over the highway to the farm is and primarily used in hauling grain sugar district_director b not exempt from tax under the provisions of sec_4063 ruling states that highway bodies used for general hauling of seed or fertilizer over the highway are subject_to the feed manufacturers excise_tax unless they have specific features that indicate they are primarily designed to haul those items to and on farms carry feed and fertilizer they do not have specific features that indicate they are primarily designed to haul feed and fertilizer to and on farms the ruling further states that although the bodies the section dollar_figure of revproc_98_2 provides that a holding that modifies or revokes a prior technical_advice_memorandum will if the new holding be applied retroactively with one exception is less favorable to the taxpayer than the earlier one generally not applied to the period when the taxpayer relied on the prior holding in situations involving continuing transactions is it the exemption from tax provided by sec_4053 does not extend to truck bodies designed for general use even though the bodies may be capable of hauling feed farms and or performing a combination of the other purposes to be exempt a body must be primarily described in sec_4053 designed for one or a combination of the purposes described in sec_4053 or fertilizer to and on seed unlike the bodies described in revrul_69_579 which would or seed in this a conveyor belt and powered rear discharge door not be purchased for use other than in hauling feed fertilizer the bodies here are designed for general hauling of farm cargo such as potatoes beets and grain connection the bodies' versatile multipurpose design is emphasized in the taxpayer's sales literature mere presence of to facilitate unloading does not establish that a body was primarily designed for an exempt_purpose under sec_4053 these features are equally useful for unloading a crop at market as in emphasized in the sales literature and for other purposes this respect we note that these bodies do not have built into them substantial integrated features relating to an exempt thus the bodies are functionally purpose under sec_4053 similar to the bodies described in rev are not primarily designed to haul feed accordingly the bodies are not exempt from tax under sec_4053 rul in that they seed or fertilizer moreover the caveat a copy of this technical_advice_memorandum is to be given to sec_6110 provides that it shall not be the taxpayer g is district_director used or cited as precedent addresses and other identifying numbers have been deleted in accordance with sec_6110 names - end -
